Case 20-14631-amc        Doc 18-3 Filed 05/03/21 Entered 05/03/21 14:53:09              Desc
                             Proposed Order Page 1 of 1


                       UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

 In re:                                        :
                                               :
          FRANK PAUL ORLANDO                   : Chapter 13
                  And                          :
          KATHY COLLEEN ORLANDO                :
                                               :
                        Debtors                : Bankruptcy No. 20-14631AMC

                                          ORDER

          AND NOW, upon consideration of the Chapter 13 Trustee’s Motion to Disallow

 The Money Source, Inc.’s Post-Petition Fees contained in its Notice dated April 28, 2021,

 and Respondent’s response, if any, it is hereby ORDERED that the Motion is

 GRANTED.

          The Money Source, Inc.’s post-petition fees of $300.00 contained in the notice of

 April 28, 2021 are disallowed pursuant to Federal Rule of Bankruptcy Procedure

 3001.1(e).

                                               BY THE COURT:




 ______________                                _________________________________
       Date                                    Ashely M. Chan, Bankruptcy Judge
